Appeal by defendant from an order of the County Court, Queens County, dated November 4, 1959, denying, without a hearing, his coram nobis application to vacate a judgment of said court, dated February 29, 1952, convicting him, on his plea of guilty, of murder in the second degree and sentencing him to serve from 20 years to life. The application was made on the grounds that defendant, who was being tried on an indictment for *991murder in the first degree, was coerced by his assigned counsel into pleading guilty to murder in the second degree; and that said counsel represented him in such an inadequate manner as to amount to no representation. Order affirmed. (People v. Brown, 7 N Y 2d 359; People v. Tomaselli, 7 N. Y 2d 350; People v. Battice, 6 A D 2d 773, affd. 5 N Y 2d 946; remittitur amd. 6 N Y 2d 882.) Nolan, P. J., Beldoek, Ughetta, Christ and Pette, JJ., concur.